DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, and 17 of U.S. Patent No. 11,240,567. Although the conflicting claims are somewhat different from the language recited in claims 1-10, and 17, of U.S. Patent No. 11,240,567, however, they are not patentably distinct from each other because it is noted that it would have been obvious to one of ordinary skill in the art to recognize that claims 1-10, and 17, of U.S. Patent No. 11,240,567, would be able to perform the functions of the claimed limitations of the present Application since the limitations recited in the claimed invention of the present Application are also recited in claims 1-10, and 17, of U.S. Patent No. 11,240,567, including the feature of wherein the anticipated available AI interactive child video content is of a different format than the parent video content; enabling a content switch button; receiving input by a switch controller from the content switch button; and by the switch controller, based on the input, rotating the parent video player to the child video player as specified in claim 1 of the present Application. (See claim 1 of U.S. Patent No. 11,240,567).
With regard to claim 2, the feature of wherein, rotating the parent video player to the Al interactive child video player further includes hiding the parent video content and launching the anticipated available AI interactive child video content as specified thereof is present in claim 2 of U.S. Patent No. 11,240,567.
With regard to claim 3, the feature of wherein the media player is configured to obtain video content in the different video formats from a server, and the processor is configured to: stream multiple video formats simultaneously from the server and temporarily storing them at the video player as specified thereof is present in claim 3 of U.S. Patent No. 11,240,567.
With regard to claim 4, the feature of wherein the media player is configured to have the two or more video players active at the same time and the processor is configured to: present video by one of the two or more video players while one or more of the other two or more video players prepares video for playback or stand ready for playback as specified thereof is present in claim 4 of U.S. Patent No. 11,240,567.
With regard to claim 5, the feature of wherein the parent video format is in 2D linear as specified thereof is present in claim 5 of U.S. Patent No. 11,240,567.
With regard to claim 6, the feature of wherein the parent video format is in 2D linear and the AI interactive child video format in is 3D as specified thereof is present in claim 6 of U.S. Patent No. 11,240,567.
With regard to claim 7, the feature of wherein the processor is further configured to: send, by the content switch controller, a command to the media player; send, by the media player, the command to an SDK; provide, by the SDK, instructions to render [[a]]an AI interactive child video to move according to the command; navigate the AI interactive child video according to the command; crop the AI interactive child video to a viewing area of the media player; and send the cropped AI interactive child video as a 2D video to the media player as specified thereof is present in claim 7 of U.S. Patent No. 11,240,567.
With regard to claim 8, the feature of wherein the AI interactive child video content is interactive video content with an AI character and the AI character is a 3D rendering of a character from the parent video content that a user can interactively communicate with as specified thereof is present in claim 8 of U.S. Patent No. 11,240,567.
With regard to claim 9, the feature of further comprising an SDK, and wherein the processor is further configured to: with an SDK, track data including a viewer’s actions and preferences; export the tracked data; and take marketing action based on the tracked data as specified thereof is present in claim 9 of U.S. Patent No. 11,240,567.
With regard to claim 10, the feature of wherein the processor is further configured to: buffer the anticipated available AI interactive child video content based on the anticipated launch time; and enable the content switch button once the anticipated available AI interactive child video content is buffered as specified thereof is present in claim 10 of U.S. Patent No. 11,240,567.
With regard to claim 11, it is noted that all the features recited thereof are present claim 17 of U.S. Patent No. 11,240,567, including the feature of synchronizing the parent video content with the child video content associated with each of the first and second positions; enabling a content switch button for selection by a user of the first position or the second position; receiving input by a switch controller from the content switch button; and by the switch controller, based on the input, rotating the parent video player to the child video player to play either the first position child video content or the second position child video content as selected by the user. (See claim 17 of U.S. Patent No. 11,240,567.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ORR RYAN M et al disclose an Intelligent automated assistant for media search and playback.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        September 29, 2022.